       Case 1:17-cv-02989-AT Document 978 Filed 10/18/20 Page 1 of 18




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


DONNA CURLING, ET AL.,
Plaintiffs,
                                             Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,

Defendants.

          COALITION PLAINTIFFS’ RESPONSE TO STATE
      DEFENDANTS’ MOTION FOR EXTENSION TO RESPOND TO
             COALITION PLAINTIFFS’ RENEWAL OF
                MOTION FOR ATTORNEYS FEES



      The State Defendants’ Motion (Doc. 972) for Extension of Time until

January 5, 2021 to Respond to Coalition Plaintiffs’ Renewal of Motion for

Attorneys’ Fees (Doc. 967) (“Coalition Plaintiffs’ Renewal”) should be denied for

the following reasons:

      First, the Motion misses the point entirely of Coalition Plaintiffs’ Renewal,

which asks the Court to renew its consideration of the Coalition Plaintiffs’ August

2019 Motion for Attorneys' Fees (Doc. 595) (“the Underlying Motion”), a Motion

that has been fully briefed by all parties for months. It does not matter how busy

the State Defendants’ lawyers are now; their work here is done.




                                         1
        Case 1:17-cv-02989-AT Document 978 Filed 10/18/20 Page 2 of 18




      Second, the State Defendants’ Motion for Extension is completely

nonsensical. The entire purpose of Coalition Plaintiffs’ Motion to Renew is to

have the Underlying Motion decided and to obtain the fee award promptly. An

extension would clearly be prejudicial: a three-month delay in a consideration of

the issue has the impact of denying the Motion to Renew on the merits and further

prolongs the recovery of attorney’s fees as provided by law.

      Third, even if the State Defendants had not already finished their work on

the Underlying Motion, their argument that they need an extension because of the

ongoing election is irrelevant and factually unsupportable. They state that “State

Defendants are actively preparing for Election Day on November 3.” The

Coalition Plaintiffs hope that is the case, but a renewal of the consideration of the

fully briefed Underlying Motion by the Court is not going to require any effort by

Michael Barnes, Chris Harvey, Merritt Beaver or any other busy State Official.

Furthermore, the notion that the State election officials are hunkering down to

ensure a secure and accurate election, and are too busy to be bothered with this

litigation, is factually incorrect in the extreme. To the contrary: the State

Defendants and their lawyers are busy appealing this Court’s Order on Paper

Pollbook Backups even though their own Director of Elections Chris Harvey

testified that compliance would be no problem and Fulton County’s Election

Director Rick Barron said it would be beneficial. The State Defendants had



                                           2
        Case 1:17-cv-02989-AT Document 978 Filed 10/18/20 Page 3 of 18




enough time to pursue the appeal; they have already had enough time to respond to

the Motion to Renew.

      Worse, and particularly disturbing, the evidence shows that the State

Defendants, and in particular the State Board of Elections, is not being consumed

with ensuring a safe, accurate and smooth-running election. Instead, they are

actively using their enforcement power to obstruct Coalition Plaintiffs’ legitimate

discovery and intimidating third parties – such as Cherokee County elections

officials. The Court will recall that, on Friday, September 25, 2020, Cherokee

County told Coalition Plaintiffs had to cancel a previously scheduled scanner

inspection because its scanners failed to work in internal testing. (Doc. 916). The

same day, State Election Director Chris Harvey circulated a memo to all counties

stating that the databases for every county had to be replaced. (Id.). The Court

scheduled a telephone conference for the upcoming Monday, September 28, 2020,

and during the telephone conference, counsel for Coalition Plaintiffs disclosed that

the Coalition Plaintiffs would be inspecting Cherokee County’s scanners the next

day, Tuesday, 29, 2020. (Doc. 916; Tr., Sept. 28, 2020 at 29).

      The next morning, Coalition Plaintiffs conducted their inspection in

Cherokee County. Present at the inspection, in addition to Cherokee County’s

election official Johnathan Densmore and outside counsel Ann Brumbaugh, were

Bryan Tyson and Brian Jacoutot from the Taylor English law firm, two



                                         3
        Case 1:17-cv-02989-AT Document 978 Filed 10/18/20 Page 4 of 18




investigators from the Secretary of State’s office (Frank Braun and Mark

Woodard) and technicians and a manager from Dominion, Mitch Keddrell. (A.

Nakamura Decl., attached as Exhibit A). None of these men had reason to pry into

Coalition Plaintiffs’ expert’s research and investigation of the scanners.

      During the inspection, one of the Dominion technicians told the group that

Dominion had changed the scanner settings the evening before – that is, after the

hearing in which Coalition Plaintiffs had disclosed their intent to perform the

inspection the next morning and the time of the inspection the next day. (A.

Nakamura Decl., Exhibit A, ¶ 9). Coalition Plaintiffs could not confirm what

changes Dominion made to the scanners, but the changes obviously were made to

modify something about how the scanners were operating.

      Worse still, after the inspection at Cherokee County, the Secretary of State’s

officed announced that it was investigating the Cherokee BOER. (Doc. 971 at 6).

According to Cherokee County’s filings in this case: “As a result of this

investigation, the Dominion Tech representative embedded in the Cherokee BOER

was removed on October 5, 2020.” (Id. at 6). Coalition Plaintiffs believe that this

embedded Dominion Tech is the same technician that stated during the inspection

that Dominion had made the overnight changes to the scanner settings. Further, on

“October 6, 2020, Johnathan Densmore, a Cherokee BOER employee who had




                                          4
         Case 1:17-cv-02989-AT Document 978 Filed 10/18/20 Page 5 of 18




conducted the first two inspections, resigned, leaving the Cherokee BOER with a

total of six full-time employees.” (Id.).

        Whether and to what extent the State Defendants are using their enforcement

power to intimidate officials and obstruct discovery is beyond the scope of this

brief. But what we do know is this: the assertion that the State Defendants are too

busy with the elections to explain their opposition to Plaintiffs’ motions is

completely without merit.

        Fourth, the State Defendants say that their “appeal may render the Renewal

Motion moot.” (Doc. 972 at 2). The State Defendants do not explain this statement

or cite to any authority for it. The State Defendants have not appealed the Order

granting the injunctive relief upon which the Underlying Motion is based, and

there is no scenario in which the appeal of this Court’s Order on the Paper

Pollbook Backups has any impact upon the award of fees for an injunction granted

over a year ago which has never been appealed and any appeal of which would be

moot.

        Fifth, the State Defendants have offered no reason on the merits why

Coalition Plaintiffs’ Motion to Renew should not be granted. As explained in

Coalition Plaintiffs’ Motion, even if the State’s financial condition were a factor in

authorizing the delay of an award of fees, the State’s current financial position is

strong, and even stronger now than a year ago – long before the pandemic.



                                            5
        Case 1:17-cv-02989-AT Document 978 Filed 10/18/20 Page 6 of 18




      Having no answer to Coalition Plaintiffs’ Motion to Renew on the merits,

the State Defendants resort is filing a completely meritless request for a three-

month extension. Their motion for an extension should be denied, the Coalition

Plaintiffs’ Motion to Renew should be granted, the Coalition Plaintiffs’ Motion for

Fees should be granted, and the State Defendants should be ordered to promptly

pay the fees and costs.

      Respectfully submitted this 18th day of October, 2020.

/s/ Bruce P. Brown                            /s/ Robert A. McGuire, III
Bruce P. Brown                                Robert A. McGuire, III
Georgia Bar No. 064460                        Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                          (ECF No. 125)
1123 Zonolite Rd. NE                          ROBERT MCGUIRE LAW FIRM
Suite 6                                       113 Cherry St. #86685
Atlanta, Georgia 30306                        Seattle, Washington 98104-2205
(404) 881-0700                                (253) 267-8530



Counsel for the Coalition Plaintiffs



/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600




                                          6
       Case 1:17-cv-02989-AT Document 978 Filed 10/18/20 Page 7 of 18




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.
E
BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has

been prepared in accordance with the font type and margin requirements of LR 5.1,

using font type of Times New Roman and a point size of 14.

                                            /s/ Bruce P. Brown
                                            Bruce P. Brown




                                        7
        Case 1:17-cv-02989-AT Document 978 Filed 10/18/20 Page 8 of 18




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER , ET AL.,
Defendants.

                          CERTIFICATE OF SERVICE

      I hereby certify that on October 18, 2020, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record.

                                               /s/ Bruce P. Brown
                                               Bruce P. Brown




                                           8
Case 1:17-cv-02989-AT Document 978 Filed 10/18/20 Page 9 of 18




                                                                 E
                                                                 X
                                                                 H
                                                                  I
                                                                 B
                                                                  I
                                                                 T


                                                                 A
       Case 1:17-cv-02989-AT Document 978 Filed 10/18/20 Page 10 of 18




                 DECLARATION OF AILEEN NAKAMURA


AILEEN NAKAMURA declares, under penalty of perjury, pursuant to 28 U.S.C.

§1746, that the following is true and correct:

   1. My name is Aileen Nakamura.

   2. I have personal knowledge of all facts stated in this declaration, and if called

      to testify, I could and would testify competently thereto.

   3. I am an active member of Coalition for Good Governance and spend at least

      30 hours a week volunteering my time for litigation support and election-

      related activities undertaken by the organization.

   4. On September 29, 2020, I accompanied Marilyn Marks and Harri Hursti at

      the Cherokee County Elections Warehouse at 400 East Main St, Canton, GA

      30114, to help record and document Coalition for Good Governance’s

      inspection and testing of ballot scanning.

   5. I arrived around 10:05 a.m. Already present were Bryan Tyson, an attorney

      representing the Secretary of State’s office, Ann Brumbaugh, attorney for

      Cherokee Board of Elections, Jennifer Akins (Cherokee County Elections,

      Assistant Director), the Cherokee BOE Chairman, and the Dominion

      technician assigned to Cherokee County at that time, whose name I do not

      know.
    Case 1:17-cv-02989-AT Document 978 Filed 10/18/20 Page 11 of 18




6. A few minutes later, two men walked in and did not introduce themselves.

   From the sign-in sheet which I photographed when I signed out (see Exhibit

   1), they were Investigators from the Secretary of State’s office – Paul Braun

   and Mark Woodard.

7. Around 10:30, another gentleman arrived and again was not introduced.

   Based on the sign-in sheet, his name appears to be Mitch Keddrell from

   Dominion.

8. A few minutes later, another attorney representing Secretary of State’s

   office, Bryan Jacoutot, arrived and Mr. Tyson left about 15 minutes later.

   Mr. Jacoutot was still present when I left at 12:28.

9. During the scanning work, the Dominion technician assigned to Cherokee

   County, whose name I do not know, told us that another Dominion

   representative had come to the office the evening before and changed some

   things on the scanner. Ms. Marks responded, “they fixed settings on the

   scanner?”

10. The Cherokee Dominion technician affirmed saying “uh huh” and went on

   to say that Dominion representatives changed the “things that they normally

   do.” He then referenced the Dominion representative selecting and removing

   “Ambiguous Marks, Write-In vote, and Cross-Vote” parameters on the

   scanner.
    Case 1:17-cv-02989-AT Document 978 Filed 10/18/20 Page 12 of 18




11. Ms. Marks then again stated, “so they just changed settings on the scanner.”

   The Dominion technician responded, “Correct, to make sure that everything

   could be scanned,” and stated that the Dominion representatives also

   reviewed “adjudication.” He stated that in the adjudication process that

   some votes that are not counted are not flagged in a manner for reviewers to

   easily see that the votes are uncounted, and that after long days of this work,

   reviewers might miss such uncounted votes.

12. I noticed on the way out by looking at the sign-in sheet that included the day

   before, September 28, 2020, that Dominion representative Brad Skelton had

   signed in the previous afternoon at 4:51 and signed out at 5:47 pm. (Exhibit

   1).

13. At approximately 11:30 a.m. on September 29, after we had completed the

   baseline scanning test, we were considering taking a break to review the

   baseline data. Ms. Brumbaugh told us that we would not be permitted to

   take a break. At approximately noon, Ms. Brumbaugh told us that we must

   leave by 12:30, which she later offered to extended only as far as 1 p.m. We

   had prepared to stay for the day. Ms. Brumbaugh gave no reason for

   requiring the abrupt halt to our inspection and investigation other than staff

   having other work to perform.
   Case 1:17-cv-02989-AT Document 978 Filed 10/18/20 Page 13 of 18




14. We left at approximately 12:28 p.m. because we could not complete the next

   scanning test in 30 minutes and it made no sense to start the scanning that

   we would not be permitted to complete.

15. Coalition for Good Governance filed an open records request with Cherokee

   County on September 30, 2020. Exhibit 2 is a true and correct copy of

   Cherokee County’s response to the open records request. The letter

   references an investigation by the Secretary of State.




   Aileen Nakamura
Case 1:17-cv-02989-AT Document 978 Filed 10/18/20 Page 14 of 18




                                                                  E
                                                                  X
                                                                  H
                                                                   I
                                                                  B
                                                                   I
                                                                  T



                                                                  1
       Case 1:17-cv-02989-AT Document 978 Filed 10/18/20 Page 15 of 18




Exhibit 1: Photograph of Cherokee Sign-In Sheet with I took on 9/29/20
Case 1:17-cv-02989-AT Document 978 Filed 10/18/20 Page 16 of 18




                                                                  E
                                                                  X
                                                                  H
                                                                   I
                                                                  B
                                                                   I
                                                                  T



                                                                  2
Case 1:17-cv-02989-AT Document 978 Filed 10/18/20 Page 17 of 18
Case 1:17-cv-02989-AT Document 978 Filed 10/18/20 Page 18 of 18
